Citation Nr: 1117989	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  99-19 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional left arm disability due to VA medical treatment in October 1998.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in May 1999, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2003 and in February 2005, the Board remanded the claim for additional development.  In a decision in April 2006, the Board denied the claim under 38 U.S.C.A. § 1151 for additional left arm disability due to VA medical treatment in October 1998.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in December 2007, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Joint Motion.  In the Joint Motion, the parties agreed that the Board did not provide an adequate statement of reasons and bases as to why informed consent was not required under 38 C.F.R. § 17.32.  To comply with the Court's Order, the Board remanded the case in August 2009.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran received an influenza vaccination at the VA Medical Center (VAMC) in San Francisco, California in October 1998.

2. Left brachial neuritis is likely the result of the influenza vaccination given by VA in October 1998.

3. Left brachial neuritis did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar incidence of fault on the part of the VA; and the result was the ordinary risk of the treatment provided.


CONCLUSION OF LAW

The criteria for establishing disability compensation under the provisions of 38 U.S.C.A. § 1151 for additional left arm disability, brachial neuritis, due to VA medical treatment in October 1998 are not met. 38 U.S.C.A. § 1151, 5107(b) (West 2002 Supp. 2010); 38 C.F.R. §§ 3.361, 17.32 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice dated in April 2003, in May 2004, in February 2005 and in August 2009.  In April 2003 and in February 2005, the VCAA notice included the type of evidence needed to substantiate the claim, namely, evidence of additional disability; evidence of VA treatment; evidence of a relationship between the additional disability and VA treatment; and the showing of fault on the part of VA.  In April 2003, in May 2004 and in February 2005 the Veteran was notified that VA would obtain VA records and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  In May 2004 the Veteran received notice of the provisions for the effective date of a claim, and in August 2009 the Veteran received notice of the provisions for the effective date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

In this case, the initial AOJ decision denying entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional left arm disability due to VA medical treatment in October 1998 was prior to November 9, 2000, the date the VCAA was enacted.  As the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  





The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional left arm disability was readjudicated as evidenced by the supplemental statement of the case, dated in February 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records, private medical records, and afforded the Veteran VA examinations and obtained a VA opinion on whether signature informed consent was required.

The Veteran was afforded VA examinations in July 2004 and in January 2005.  While the VA examination in July 2004 was inadequate as the claims folder was not reviewed, the VA examination and opinion in July 2005 was fully adequate as it was predicated on a full reading of the Veteran's medical records.  In September 2009 an opinion was obtained from the Chief of Staff of the San Francisco VA Medical Center, which also was based on a thorough review of the claims folder and was fully adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

As the Veteran's claim under 38 U.S.C.A. § 1151 was received after October 1, 1997, the following statutory and regulatory provisions apply. 

Compensation is awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  A disability is a qualifying additional disability if the disability was caused by VA surgical treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or the additional disability was not reasonably foreseeable.

Under 38 C.F.R. § 3.361(c), a claim based on additional disability due to VA medical treatment requires actual causation.  To establish causation, the evidence must show that the VA surgical treatment resulted in the veteran's additional disability.

Under 38 C.F.R. § 3.361(d), to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, it must be shown that the surgical treatment caused the additional disability; and VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran and his representative in compliance with 38 C.F.R. § 17.32.

Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).




Informed consent must be documented appropriately in the record.  Signature consent is required for the use of sedation, anesthesia or narcotics; situations causing significant discomfort, risk of complication or morbidity or requiring injections of any substance into a joint space or body cavity.  38 C.F.R. § 17.32 (d).

Whether the proximate cause of an additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.   Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Facts

VA records disclose that in October 1998 the Veteran was given an intramuscular influenza vaccine at the left deltoid.  At the time, he was asked if he was allergic to eggs protein or egg by-products and the Veteran denied having allergies to egg protein or egg by-products.  About a month later in November 1998, the Veteran complained of left shoulder pain of two days' duration.  There was no history of trauma.  An EMG revealed acute denervation in the left deltoid.  The assessment was idiopathic brachial neuritis versus C-5 nerve root lesion.  When he was seen in December 1998, the impression was brachial neuritis.  In January 1999, the Veteran requested information about the contents of the flu vaccine and the viruses he was vaccinated against.

In January 1999, A VA physician filed a report with the appropriate Federal agency about the Veteran's adverse reaction to the flu vaccine, which was identified as left brachial neuritis.

In May 1999, an EMG of the left upper extremity was normal.  

In various statements, including the notice of disagreement in July 1999, the Veteran contended that prior to the flu shot he had pain and stiffness in his left shoulder and the flu shot aggravated his left shoulder.  

In October 1999 the Veteran was evaluated for left shoulder pain by an orthopedic surgeon.  The Veteran stated that he developed left shoulder pain several weeks after having had a flu shot in October 1998.  The impression was a history of left shoulder pain, rule out subacromial bursitis versus resolved neuritis.

On VA examination in July 2004, the assessment was left upper extremity weakness and numbness with onset about one month after a flu vaccine, which was more likely than not left brachial neuritis related to the flu vaccine in October 1998.  

On VA examination in July 2005, the diagnosis was probable acute brachial plexus neuritis (upper trunk) exacerbated by flu vaccination with associated cervical radiculopathy.  After a review of the record, the examiner expressed the opinion that there was nothing in the record to indicate negligence, technical error, or erroneous type of treatment performed by VA with regard to the flu vaccine administered to the Veteran in October 1998.

Also, the examiner stated that there had been studies looking into the neurological complications of immunization with a cause and effect relationship between immunization and brachial neuritis being suggested, but never clearly proved.  The examiner noted that it was reasonable to assume that the Veteran had some underlying cervical degenerative disease that was producing radicular symptoms and that influenza vaccination resulted either in a direct brachial neuritis or into an exacerbation of prior symptoms.  The examiner concluded that there was no negligence, technical error, or erroneous type of treatment in performing the immunization as prior studies have shown that it was commonly known that there was possibly a 1 per 100,000 patient complication rate with these types of vaccinations, although the numbers were not proven.  The examiner then expressed the opinion that to withhold a vaccination based on those numbers was far outweighed by the possible risk of a acquiring the influenza virus.  


The examiner noted that while the Veteran had underlying cervical radiculopathy, his symptoms were more so than not brought about by the vaccination.  He appeared to have acute brachial plexus neuritis based on the EMG results and the medical history, which began acutely and resolved a number of months later.  

In September 2009, an opinion was obtained from the San Francisco VA Medical Center Chief of Staff.  As to the question of whether in October 1998 the protocol for administering the influenza vaccine intramuscularly required a signed informed consent, she replied that as the vaccine was given intramuscularly in the left deltoid muscle, which is not a joint space or body cavity, the protocol for administering the influenza vaccine intramuscularly did not require written informed consent under 38 C.F.R. § 17.32(d).  

As to whether the protocol for administering the influenza vaccine required oral consent, the doctor explained that there was oral consent given the Veteran's negative reply to the nurse's questions about allergy to egg protein or egg by products documented in conjunction with the influenza immunization discussion in October 1998.  She noted that the influenza vaccine administration is currently covered under Appendix D of Informed Consent Medical Center Memorandum (MCM) #11-37 dated in 2009 (noting that the 1998 MCM is not available).  The doctor concluded that since immunization is a low risk routine procedure and since allergy to egg products is the most significant risk associated with the vaccine, documentation in the record is appropriate.  

The VAMC chief of staff provided a copy of MCM #11-37, which stipulates in Appendix D that treatments and procedures that are low risk and are within broadly accepted stands of medical practice do not require written consent but require that an informed consent discussion be undertaken for these treatments and procedures and documented in the record.  





Appendix E provides that signature consent is required for treatments and procedures that involve sedation, anesthesia or narcotic analgesia, reasonable expectation of significant discomfort, significant risk or morbidity, injection of any substance into a joint space or cavity, surgical or invasive procedures, anesthesia, aspiration of body fluids through the skin, biopsy, cardiac procedures, central vascula access device insertion, electrocautery, endoscopy, laser therapy, sterilization of reproductive capacity, thoracotomy, tracheostomy, transjugular intrahepatic portal stents, blood product transfusion, dialysis, electroconvulsive therapy, genetic testing, hazardous drugs, photochemotherapy, and radiation therapy.  
Analysis

The record shows that in October 1998, the Veteran was given an intramuscular influenza vaccine at the left deltoid.  On the question of whether the Veteran has any additional disability as a consequence of VA surgical treatment, the medical evidence shows the Veteran developed left brachial neuritis after the flu vaccination administered by VA in October 1998.  Whether the Veteran has an additional disability resulting from VA treatment is not in dispute.  

However a mere showing of additional disability is not enough to establish entitlement to compensation under 38 U.S.C.A. § 1151.  The law requires that the additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.

Although the Veteran is competent to describe symptoms such as pain, the Veteran has expressed the opinion that there was fault on the part of VA as the flu shot aggravated his preexisting left shoulder disability.  







Under certain circumstances, a lay person is competent to offer an opinion on a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer)).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.1599; Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.)

Whether the left brachial neuritis was the result of fault on the part of VA cannot be determined by the Veteran's own personal knowledge, that is, perceived through the use of his senses.  38 C.F.R. § 3.159; Layno at 469 (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience in health care to offer an opinion on fault on the part of VA regarding administering the influenza vaccine in the left deltoid or on the standard of care of a reasonable health care provider, which are factors in determining entitlement to disability compensation under 38 U.S.C.A. § 1151.  

For these reasons, the Board rejects the Veteran's lay opinion as competent evidence to substantiate the claim on the question of fault on the part of VA. 


Although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis of by a medical professional, the Veteran has not submitted and the record does not contain any competent medical evidence favorable to the claim that the Veteran's left brachial neuritis was due to fault on the part of VA.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

On the question of fault on the part of VA, in July 2005, a VA physician, who is qualified through education, training, or experience to offer a medical opinion, expressed the opinion that there was no negligence, technical error, or erroneous type of treatment in performing the immunization.  This evidence is uncontroverted.  

The remaining question is whether the left brachial neuritis was not reasonably foreseeable.  Under 38 C.F.R. § 3.361(d), whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

The VA examiner in 2005 stated that there had been studies looking into the neurological complications of immunization with a cause and effect relationship between immunization and brachial neuritis being suggested, but never clearly proved.  The examiner noted that prior studies have shown that it was commonly known that there was possibly a 1 per 100,000 patient complication rate with these types of vaccinations, although the numbers were not proven.  The examiner then expressed the opinion that to withhold a vaccination based on those numbers was far outweighed by the possible risk of acquiring the influenza virus.  This evidence also is uncontroverted.


In determining whether an event was reasonably foreseeable, VA also will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent.  A signature consent was not required in this case under 38 C.F.R. § 17.32.  In September 2009, the Chief of Staff of the San Francisco VA Medical Center explained that as the influenza vaccine was administered intramuscularly, which is not a joint space or body cavity, written informed consent is not required 38 C.F.R. § 17.32(d).  She further concluded that as there is documentation of oral consent in the record to the extent there is record in October 1998 documenting the Veteran's denial of allergy to egg protein or egg by-products at the time of the influenza vaccination, documentation of consent in the record is appropriate.  This evidence also in uncontroverted.

There is no other competent evidence, either lay or medical, addressing fault on the part of VA or on foreseeability. 

As the Board has rejected as competent evidence the Veteran's lay opinion, the preponderance of the evidence, the opinions of the VA examiners and of the Chief of Staff of the San Francisco VA Medical Center, is against the claim that the additional disability, resulting from influenza vaccination in October 1998 was the result of fault on the part of VA or was an event not reasonably foreseeable, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Disability compensation pursuant to 38 U.S.C.A. § 1151 for additional left arm disability, brachial neuritis, due to VA medical treatment in October 1998 is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


